Title: James Madison to Benjamin Watkins Leigh, 2 April 1834
From: Madison, James
To: Leigh, Benjamin Watkins


                        
                            
                                
                            
                            
                                
                                    
                                
                                Apl. 2d. -34
                            
                        
                        
                        J. M. with his respects to Mr. Leigh returns His thanks due for the copy of his Speeches on the "removal of
                            the Deposits, &c. They present the views of the subjects taken by Mr. L, with an ability & eloquence, of
                            which J. M had witnessed too many examples, not to have anticipated.
                        
                            
                                
                            
                        
                    